—Order, Supreme Court, New York County (Michael Stallman, J.), entered on or about April 13, 2001, which denied plaintiffs motion to vacate an underlying default pursuant to CPLR 5015 and to restore the matter to active status, unanimously affirmed, without costs.
In this action in which plaintiff allegedly was bitten by a dog owned by a tenant, we agree with the motion court that the complaint, as pleaded, evinces no meritorious cause of action against the landlord, specifically as to whether the landlord knew of the dog’s presence and had notice of its vicious *102propensities (Carter v Metro N. Assoc., 255 AD2d 251; Rivers v New York City Hous. Auth., 264 AD2d 342; LePore v DiCarlo, 272 AD2d 878, lv denied 95 NY2d 761; Yeostros v Jackson, 258 AD2d 886). Concur—Tom, J.P., Mazzarelli, Rosenberger, Wallach and Marlow, JJ.